Citation Nr: 0430476	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

In an August 2000 rating decision the RO initially denied 
entitlement to service connection for the cause of the 
veteran's death by finding that the claim was not well 
grounded.  The concept of a well-grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"the VCAA"), which was enacted on November 9, 2000.  The 
VCAA also provided for the re-adjudication of any claim 
denied as not being well grounded after July 14, 1999.  See 
38 U.S.C.A. § 5108 (West 2002); VCAA, § 7, subpart (b).  
Based on this provision of the law, in the March 2001 rating 
decision the RO denied entitlement to service connection for 
the cause of the veteran's death based on the substantive 
merits of the claim.  Because the VCAA provided for the re-
adjudication of claims found to be not well grounded after 
July 14, 1999, the Board finds that new and material evidence 
is not required in order to conduct a de novo adjudication of 
the appellant's claim.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2004).

The available medical evidence shows that the veteran had 
developed heart disease by at least 1986, at which time he 
underwent coronary angiography.  A VA examination in October 
1989, after he developed heart disease, shows that he 
reported having difficulty ambulating due to pain in the 
right knee.  Examination revealed good posture and good 
ambulation, and that he walked with a normal gait and no 
limp.  There was some tenderness to palpation of the right 
knee, but no evidence of atrophy.  The report of that 
examination also indicates that the veteran developed angina 
six years previously (i.e., in 1983), and that he was then 
taking heart medication.

The veteran was again examined in March 1991, at which time 
he was found to have exertional angina, and he complained of 
pain in the knee with prolonged ambulation.  He was not then 
receiving any treatment for his right knee.  Examination of 
the right knee revealed normal range of motion with some 
pain, no limp, and good muscle strength in the leg.

An August 1991 medical report indicates that, although the 
veteran had had low back pain for many years, he had no 
difficulty playing 18 holes of golf the previous summer.  He 
developed problems with his gait beginning in February 1991, 
which was described as spastic quadriparesis.  Following 
diagnostic testing, the quadriparesis, which was manifested 
by a markedly spastic gait, was attributed to cervical 
spondylosis with spinal cord compression.  The private 
physician expressly found that although the veteran also had 
lumbar spondylosis, the lumbar spondylosis had nothing to do 
with the clinical picture other than modest (moderate?) pain.

In September 1991 the veteran was hospitalized for cervical 
spondylosis and herniated discs with cord compression, at 
which time he underwent a cervical laminectomy.  There were 
complications resulting from the surgery requiring intubation 
and a tracheotomy, following which the veteran was found to 
have spastic paraparesis secondary to cervical myelopathy and 
possible hypoxic encephalopathy as a complication of the 
cervical laminectomy.  He also had swelling, reduced 
strength, and edema in the left lower extremity due to a 
thrombosis.  He underwent extensive rehabilitation following 
the surgery, but on discharge from rehabilitation was unable 
to walk without a cane and supervision, and he had spacial 
difficulties and memory deficits secondary to the 
encephalopathy.

When examined in November 1991 his neurologist found that he 
continued to have spastic quadriparesis due to cervical disc 
disease, as well as low back symptoms.  The neurologist noted 
that following the September 1991 laminectomy a hematoma 
developed, which caused chronic aspiration and nearly 
resulted in the veteran's death.  When examined in November 
1991 he continued to have spasticity, primarily in the legs, 
and required a cane for ambulation.

The death certificate shows that the veteran died in December 
1999.  The immediate cause of death was congestive heart 
failure, which was due to an acute myocardial infarction.  
Other significant conditions contributing to death but not 
related to the congestive heart failure or myocardial 
infarction consisted of dementia.  

At the time of his death in December 1999, service connection 
had been established for a ruptured meniscus of the right 
knee, rated as 10 percent disabling; degenerative joint 
disease at L4-L5, rated as 20 percent disabling; and the 
residuals of a fracture of the right tibia and fibula, rated 
as non-compensable.  Service connection was granted for the 
ruptured meniscus in the right knee in September 1949 based 
on incurrence in service.  Service connection for the 
degenerative joint disease in the lumbar spine was granted in 
August 1993, as secondary to the right knee disability due to 
an altered gait and additional strain on the lumbar spine.

The appellant claims that the service-connected 
musculoskeletal disorders contributed to cause the veteran's 
death on the basis that the pain and suffering he experienced 
contributed to his heart problems, and prohibited him from 
exercising properly in order to maintain his health.  In 
support of her contentions she submitted a medical opinion 
from the veteran's private physician showing that the 
physician had treated the veteran for a number of years, and 
that the service-connected back and knee pain "contributed 
to, in a major way, to his lifestyle and, as likely as not, 
was a contributing factor to his heart condition."  Because 
this physician treated the veteran prior to his death, he was 
presumably aware of his medical history.  The physician did 
not, however, make any reference to the medical evidence 
documenting the cervical spondylosis and resulting 
quadriparesis, the residuals of the encephalopathy that was a 
complication of the cervical laminectomy, or the diagnosis of 
dementia shown on his death certificate.

The RO obtained a VA medical opinion, which included a review 
of the claims file.  The VA physician noted that the veteran 
had died from congestive heart failure by an acute myocardial 
infarction, and that service connection was in effect for low 
back and right knee pain.  The VA physician provided the 
opinion that there was no connection between the service-
connected disabilities and the cause of the veteran's death 
due to the complication of a myocardial infarction over 
50 years after their occurrence.  The VA physician did not 
make any reference to the appellant's assertions that the 
musculoskeletal disabilities prevented the veteran from being 
rehabilitated from his heart disorder or the medical opinion 
regarding the effects of the service-connected disabilities 
on the veteran's lifestyle.

Although the VA physician provided the opinion that the 
service-connected disabilities had not contributed to the 
veteran's death, the RO did not obtain the medical records 
for the time period before his death.  The VA opinion was 
not, therefore, based on review of relevant medical evidence, 
nor did the VA physician provide the rationale for his/her 
opinion.  For these reasons the Board finds that additional 
development is required.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from December 
1998 until his death in December 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the private physician 
providing the medical opinion of record 
and from Ellis Hospital, where the 
veteran was hospitalized at the time of 
his death.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the appellant so notified.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
claims file and a copy of this remand to 
a VA physician.  The physician is asked 
to provide a medical opinion on whether 
the service-connected right leg/knee and 
low back disorders at least as likely as 
not contributed substantially or 
materially to cause the veteran's death.  
That opinion should be based on review of 
the medical evidence in the claims file 
and sound medical principles.  The 
physician is also asked to provide the 
rationale for his/her opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

